           Case 1:19-cv-01766-DAD-GSA Document 17 Filed 03/10/21 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10

11   DARRIN REID,                                 1:19-cv-01766-DAD-GSA-PC
12                Plaintiff,                      ORDER RE PLAINTIFF’S NOTICE
                                                  OF VOLUNTARY DISMISSAL
13         vs.                                    UNDER RULE 41
                                                  (ECF No. 16.)
14   C. CRYER, et al.,
15
                                                  ORDER DIRECTING CLERK TO
                 Defendants.                      CLOSE FILE
16

17          Darrin Reid (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis with
18   this civil rights action pursuant to 42 U.S.C. § 1983. Plaintiff filed the Complaint commencing
19   this action on December 18, 2019. (ECF No. 1.) The case is currently in the screening stage.
20          On March 8, 2021, Plaintiff filed a request to voluntarily dismiss this case without
21   prejudice. (ECF No. 16.) The court construes Plaintiff’s request as a notice of dismissal under
22   Rule 41(a)(1). In Wilson v. City of San Jose, the Ninth Circuit explained:
23
                    Under Rule 41(a)(1), a plaintiff has an absolute right to voluntarily dismiss
24          his action prior to service by the defendant of an answer or a motion for summary
            judgment. Concha v. London, 62 F.3d 1493, 1506 (9th Cir. 1995) (citing
25          Hamilton v. Shearson-Lehman American Express, 813 F.2d 1532, 1534 (9th Cir.
            1987)). A plaintiff may dismiss his action so long as the plaintiff files a notice of
26          dismissal prior to the defendant=s service of an answer or motion for summary
            judgment. The dismissal is effective on filing and no court order is required. Id.
27          The plaintiff may dismiss some or all of the defendants, or some or all of his
            claims, through a Rule 41(a)(1) notice. Id.; Pedrina v. Chun, 987 F.2d 608, 609-
28          10 (9th Cir. 1993). The filing of a notice of voluntary dismissal with the court
            automatically terminates the action as to the defendants who are the subjects of

                                                     1
           Case 1:19-cv-01766-DAD-GSA Document 17 Filed 03/10/21 Page 2 of 2


            the notice. Concha, 62 F.2d at 1506. Unless otherwise stated, the dismissal is
 1          ordinarily without prejudice to the plaintiff's right to commence another action for
            the same cause against the same defendants. Id. (citing McKenzie v. Davenport-
 2          Harris Funeral Home, 834 F.2d 930, 934-35 (9th Cir. 1987)). Such a dismissal
            leaves the parties as though no action had been brought. Id.
 3

 4   Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997). In this case, no defendant has
 5   filed an answer or motion for summary judgment. Therefore Plaintiff’s notice of dismissal is
 6   effective, and this case shall be closed.
 7          Accordingly, IT IS HEREBY ORDERED that:
 8          1.      Plaintiff’s notice of dismissal is effective as of the date it was filed;
 9          2.      This action is DISMISSED in its entirety without prejudice; and
10          3.      The Clerk of the Court is DIRECTED to close the file in this case and adjust the
11                  docket to reflect voluntary dismissal of this action pursuant to Rule 41(a).
12
     IT IS SO ORDERED.
13

14      Dated:     March 10, 2021                                /s/ Gary S. Austin
                                                       UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                       2
